DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of 371 continuation of Application No. PCT/CN2019/086034, filed on 2019-05-08.
Response to Arguments
Applicant’s response to the last Office Action, filed 1/13/2022, has been entered and made of record. Applicant has amended claims 1. Claims 1-20 are currently pending.Applicants arguments filed 4/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Whittington fails to teach determining whether the original character code is matched with a character already inputted into a database; extracting an original texture feature of a to-be-coded cork from the original image, if the original character code is not matched with the character in the database; and establishing a one-to-one correspondence between the original texture feature and the original character code; storing the correspondence between the original texture feature and the original character code in a database. Additionally the applicant argues that Costa "establishing a one-to-one correspondence between the original texture feature and the original character code; storing the correspondence between the original texture feature and the original character code in a database"
In response, Whittinger teaches a cork coding method, comprising: acquiring an original image of a to-be-coded cork with an original character code (2, 6, para. [0032]; Whittinger teaches placing a trackable indicia on a wine cork); identifying the original character code in the original image (para. [0037]; Whittinger teaches scanning and recognizing the cork indicia using a suitable device); determining whether the original character code is matched with a character already inputted into a database (para. [0036]; Whittinger teaches creating a database which allows a one-to-one correspondence between the tracking indicia and the associated data set); Whittinger teaches Once the associated data set 7 for a particular bottle of wine is created and stored, it can be digitally correlated to a specific tracking indicia 3 for the cork 2 in that specific bottle 4. Thus, a database 8 can be created and maintained to allow one-to-one correspondence between the tracking indicia 3 and the associated data set 7. This database 8 is accessed upon a scan of the tracking indicia 3 and storing in databse 8 the storing the correspondence between the original texture feature and the original character code in a database". Examiner used a secondary reference  to teach the extraction of the feature where Costa teaches acquiring an original image of a to-be-detected cork (Fig. 1, IIIa; Costa teaches capturing a query image of cork stopper); extracting an original texture feature of an to-be-coded cork from the original image, if the original character code is not matched with the character in the database (IIa, IIIa; Costa teaches a feature detector which extracts keypoints specific to the wine cork and creates a database during the enrolment stage); and establishing a one-to-one correspondence between the original texture feature and the original character code (Fig. 3, IIId; Costa teaches returning a best match based on the similarity of the feature descriptors).Additionally the applicant’s argument that the combination of all the features recited in claims 1-20  makes the applicant’s invention patentable different is not found persuasive and thus Kondo still reads on the applicant’s claimed invention.
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 10 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whittington (U.S. Patent Application Pub. No. 2019/0026511 A1) in view of Costa ("CBIR for a wine anti-counterfeiting system using imagery from cork stoppers," 2018 13th Iberian Conference on Information Systems and Technologies (CISTI), 2018, pp. 1-6)
Regarding claim 1, Whittinger teaches a cork coding method, comprising: acquiring an original image of a to-be-coded cork with an original character code (2, 6, para. [0032]; Whittinger teaches placing a trackable indicia on a wine cork); identifying the original character code in the original image (para. [0037]; Whittinger teaches scanning and recognizing the cork indicia using a suitable device); determining whether the original character code is matched with a character already inputted into a database (para. [0036]; Whittinger teaches creating a database which allows a one-to-one correspondence between the tracking indicia and the associated data set); storing the correspondence between the original texture feature and the original character code in a database ( database 8, paragraph [0036])
	Whittinger teaches associating an authenticating database with the tracking code but does not teach extracting feature information relevant to the cork.
	Costa is also in the field of authenticating wine. Costa teaches acquiring an original image of a to-be-detected cork (Fig. 1, IIIa; Costa teaches capturing a query image of cork stopper); extracting an original texture feature of an to-be-coded cork from the original image, if the original character code is not matched with the character in the database (IIa, IIIa; Costa teaches a feature detector which extracts keypoints specific to the wine cork and creates a database during the enrolment stage); and establishing a one-to-one correspondence between the original texture feature and the original character code (Fig. 3, IIId; Costa teaches returning a best match based on the similarity of the feature descriptors).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Whittinger by extracting keypoint descriptors as taught by Costa, to make the invention that creates a unique barcode corresponding to a wine cork (Whittinger) and incorporates keypoint descriptors into the authenticating database; thus, one of ordinary skilled in the art would be motivated to combine the references since this would provide a more specific means for registering and verifying the genuineness of the wine product (Costa, Abstract).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Whittinger in view of Costa further teaches the method, before the step of acquiring an original image of a to-be-coded cork with an original character code, further comprising: acquiring the original character code of the to-be-coded cork; and forming the original character code on the to-be-coded cork (Whittinger; para. [0032], para. [0037]).
Regarding claim 3, Whittinger in view of Costa further teaches the method, after the step of establishing a one-to-one correspondence between the original texture feature and the original character code, further comprising: storing the correspondence between the original texture feature and the original character code in a database (Whittinger; para. [0036]).
Regarding claim 4, Whittinger in view of Costa further teaches the method, before the step of identifying the original character code in the original image, further comprising: performing image pre-processing to the original image (Costa; IIIa, IIIb).
Regarding claim 5, Whittinger in view of Costa further teaches the method comprising: sending the to-be-coded cork into a to-be-identified storehouse, if the original character code in the original image is not identified, or when the original character code is being matched with the character in the database (Whittinger; para. [0038]).
Regarding claim 6, Whittinger in view of Costa further teaches the method comprising: acquiring a current image of a to-be-traced cork; obtaining a current texture feature of the to-be-traced cork according to the current image (Costa: IIa, IIb); comparing the current texture feature with the original texture feature pre-stored in the database (Costa; IIc, IId), and generating a comparison result; and transmitting the comparison result (Costa; Fig. 3, IIId).
Regarding claim 7, Whittinger in view of Costa further teaches the method, wherein, the step of comparing the current texture feature with the original texture feature pre-stored in the database and generating a comparison result comprises: determining whether the current texture feature is matched with the original texture feature pre-stored in the database; and generating tracing information when the current texture feature is matched with the original texture feature (Costa; Fig. 3, IVa).
Regarding claim 8, Whittinger in view of Costa further teaches the method, before the step of determining whether the current texture feature is matched with the original texture feature pre-stored in the database, further comprising: acquiring the original texture feature pre-stored in the database (Costa; I).
Regarding claim 10, Whittinger teaches a cork coding device, comprising: a first acquisition module, for acquiring an original image of a to-be-coded cork with an original character code (2, 6, para. [0032]; Whittinger teaches placing a trackable indicia on a wine cork); a first processing module for identifying the original character code in the original image (para. [0037]; Whittinger teaches scanning and recognizing the cork indicia using a suitable device); a first determining module, for determining whether the original character code is matched with a character already inputted into a database (para. [0036]; Whittinger teaches creating a database which allows a one-to-one correspondence between the tracking indicia and the associated data set); 
	Whittinger teaches associating an authenticating database with the tracking code but does not teach extracting feature information relevant to the cork.
	Costa is also in the field of authenticating wine. Costa teaches acquiring an original image of a to-be-detected cork (Fig. 1, IIIa; Costa teaches capturing a query image of cork stopper); a processing module, for extracting an original texture feature of an to-be-coded cork from the original image, if the original character code is not matched with the character in the database (IIa, IIIa; Costa teaches a feature detector which extracts keypoints specific to the wine cork and creates a database during the enrolment stage); and an additional module establishing a one-to-one correspondence between the original texture feature and the original character code (Fig. 3, IIId; Costa teaches returning a best match based on the similarity of the feature descriptors).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Whittinger by extracting keypoint descriptors as taught by Costa, to make the invention that creates a unique barcode corresponding to a wine cork (Whittinger) and incorporates keypoint descriptors into the authenticating database; thus, one of ordinary skilled in the art would be motivated to combine the references since this would provide a more specific means for registering and verifying the genuineness of the wine product (Costa, Abstract).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 11, Whittinger teaches a cork tracing device, comprising: an acquisition module, for acquiring a current image of a to-be-traced cork, wherein the to-be-traced cork is coded with a cork coding method comprising: acquiring an original image of a to-be-coded cork with an original character code (2, 6, para. [0032]; Whittinger teaches placing a trackable indicia on a wine cork); identifying the original character code in the original image (para. [0037]; Whittinger teaches scanning and recognizing the cork indicia using a suitable device); determining whether the original character code is matched with a character already inputted into a database (para. [0036]; Whittinger teaches creating a database which allows a one-to-one correspondence between the tracking indicia and the associated data set); 
	Whittinger teaches associating an authenticating database with the tracking code but does not teach extracting feature information relevant to the cork.
	Costa is also in the field of authenticating wine. Costa teaches acquiring an original image of a to-be-detected cork (Fig. 1, IIIa; Costa teaches capturing a query image of cork stopper); extracting an original texture feature of an to-be-coded cork from the original image, if the original character code is not matched with the character in the database (IIa, IIIa; Costa teaches a feature detector which extracts keypoints specific to the wine cork and creates a database during the enrolment stage); and establishing a one-to-one correspondence between the original texture feature and the original character code (Fig. 3, IIId; Costa teaches returning a best match based on the similarity of the feature descriptors).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Whittinger by extracting keypoint descriptors as taught by Costa, to make the invention that creates a unique barcode corresponding to a wine cork (Whittinger) and incorporates keypoint descriptors into the authenticating database; thus, one of ordinary skilled in the art would be motivated to combine the references since this would provide a more specific means for registering and verifying the genuineness of the wine product (Costa, Abstract).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 12, Whittinger in view of Costa further teaches the method comprising: memory and a processor, which are in communication connection, wherein the memory stores computer instructions, which are executed by the processor, to implement the cork coding method (Whittinger; para. [0039]).
Regarding claim 13, Whittinger in view of Costa further teaches the method comprising a computer readable storage medium, wherein, the computer readable storage medium stores computer instructions, for allowing a computer to implement the cork coding method (Whittinger; para. [0039]).
Regarding claim 14, Whittinger in view of Costa further teach the method comprising: memory and a processor, which are in communication connection, wherein the memory stores computer instructions, which are executed by the processor (Whittinger; para. [0039] [0040]).
Regarding claim 15, Whittinger in view of Costa further teaches the method being implemented on computer comprising a computer readable storage medium, wherein, the computer readable storage medium stores computer instructions, for allowing a computer to implement the cork coding method (Whittinger; para. [0040]).
Regarding claim 16, Whittinger in view of Costa further teaches the method before the step of identifying the original character code in the original image, further comprising: performing image pre-processing to the original image (Costa; IIb, IIc).
Regarding claim 17, Whittinger in view of Costa further teaches the method, before the step of identifying the original character code in the original image, further comprising: performing image pre-processing to the original image (Costa; IIb, IIc).
Regarding claim 18, Whittinger in view of Costa further teaches the method comprising: sending the to-be-coded cork into a to-be-identified storehouse, if the original character code in the original image is not identified, or when the original character code is being matched with the character in the database (Whittinger, para. [0038]).
Regarding claim 19, Whittinger in view of Costa further teaches the method comprising: sending the to-be-coded cork into a to-be-identified storehouse, if the original character code in the original image is not identified, or when the original character code is being matched with the character in the database (Whittinger; para. [0038]).
Regarding claim 20, Whittinger in view of Costa further teaches the method comprising: acquiring a current image of the to-be-coded cork (Costa, IIa); obtaining a current texture feature of the to-be-traced cork according to the current image (Costa; IIb); comparing the current texture feature with the original texture feature pre-stored in the database, and generating a comparison result; and transmitting the comparison result (Costa; Fig. 3, IId). 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chen Chansheng (Application No. CN110443306) teaches a wine cork classification method based on local texture features.
J.L Lima ("A modular approach to real-time cork classification using image processing," 2005 IEEE Conference on Emerging Technologies and Factory Automation, 2005, pp. 8 pp.-368, doi: 10.1109/ETFA.2005.1612701) teaches a CCD camera to extract quantitative elements related to the wine cork.
Steven Sandi ("Smart tags for brand protection and anti-counterfeiting in wine industry," 2018 23rd International Scientific-Professional Conference on Information Technology (IT), 2018, pp. 1-5, doi: 10.1109/SPIT.2018.8350849) teaches a method using smart tags to authenticate wine bottles in distribution.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664